Citation Nr: 0900379	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  07-08 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Propriety of a reduction from 20 percent to 10 percent for 
osteoarthritis of the cervical spine.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The veteran served on active duty from January 1988 to March 
1988, from January 1996 to September 1997, from October 1997 
to September 1999, from October 1999 to September 2001, from 
October 2001 to September 2002, from November 2002 to May 
2003, and from November 2003 to April 2004.  Service 
personnel records show the veteran had seven years of 
inactive service time as well, but those dates have not been 
verified.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in Roanoke, VA, by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in May 2005 in which the evaluation for osteoarthritis of the 
cervical spine was reduced to 10 percent effective August 1, 
2005.

The issue for review is the propriety of the reduction of the 
evaluation for osteoarthritis of the cervical spine from 20 
percent to 10 percent.  This is the issue the veteran 
disagreed with in her May 2006 notice of disagreement.  The 
RO characterized the issue in its February 2007 statement of 
the case as one of an increased evaluation, but did include 
the laws and regulations governing reduction of evaluations.  
Thus, there is no prejudice to the veteran in the RO's 
recharacterization of the issue.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

The issue is recharacterized as described on the front page 
of this decision.


FINDINGS OF FACT

1.  A 20 percent evaluation for osteoarthritis of the 
cervical spine was in effect from May 2, 2003 to July 31, 
2005-a period of less than five years.

2.  The RO's May 2005 rating decision, which reduced the 
veteran's rating for osteoarthritis of the cervical spine, 
complied with the procedural requirements and afforded the 
veteran all required due process.

3.  The veteran did not submit additional medical evidence or 
argument within 60 days after the proposed reduction issued 
in March 2005.

4.  The evidence of record at the time of the May 2005 rating 
decision reflects improvement in the veteran's symptoms of 
osteoarthritis of the cervical spine.


CONCLUSION OF LAW

The RO's May 2005 rating decision, which reduced the 
evaluation assigned the veteran's osteoarthritis of the 
cervical spine from 20 percent to 10 percent, was proper and 
restoration of the 20 percent evaluation is not warranted.  
38 U.S.C.A. § § 1155, 5103A, 5107 (West 2002 & Supp. 207); 
38 C.F.R. § 3.105 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

The issue is an appeal to a proposed reduction.  As explained 
below, the RO followed the notice and procedural requirements 
described in the regulations concerning proposed reductions.  
Notice was provided in the February 2005 proposal to reduce, 
and in the March 2005 notification letter that accompanied 
it.  

Although the appellant received inadequate preadjudicatory 
notice, and that error is presumed prejudicial, the record 
reflects that the purpose of the notice was not frustrated.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Vazquez-
Flores, supra.

Although the February 2007 statement of the case mis-
identified the issue as one of an increased evaluation, the 
regulations concerning reductions of evaluations was 
provided, in addition to those governing VA's notice and 
assistance duties, as well as an explanation of the reason 
for the denial of the claim.  Moreover, the record shows that 
the appellant was represented by a Veteran's Service 
Organization representative throughout the adjudication of 
the claim.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  
The record shows that the veteran changed representatives 
several times throughout his appeal, but there is no 
indication that she was unrepresented for any period of time.  
Thus, based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information 
that VA provided to the appellant what was necessary to 
substantiate her claim, and as such, that she had a 
meaningful opportunity to participate in the adjudication of 
her claims such that the essential fairness of the 
adjudication was not affected.  See Sanders, supra.

VA obtained service medical records in developing her 
original claim for service connection.  As noted above, the 
veteran declined to respond to the request to provide medical 
evidence or argument in support of not reducing the 
evaluation for her neck disability.  The RO afforded the 
veteran physical examination.  The veteran was also afforded 
the opportunity to give testimony before the Board, which she 
declined to do.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Congress has provided that a veteran's disability will not be 
reduced unless an improvement in the disability is shown to 
have occurred. 38 U.S.C.A. § 1155. When an RO makes a rating 
reduction without following the applicable regulations, the 
reduction is void ab initio. Greyzck v. West, 12 Vet. App. 
288, 292 (1999).

Service connection for osteoarthritis of the cervical spine 
was granted in a March 2004 rating decision and evaluated as 
20 percent disabling effective in May 2003.  The veteran went 
back on active service in November 2003, and was discharged 
in April 2004.  In the same  month, the veteran submitted a 
statement informing the RO that she was off active duty and 
requesting that her benefits be restored.  Pursuant to this 
request, the RO afforded the veteran VA examination in August 
2004.

In February 2005, the RO issued a rating decision proposing 
to reduce the evaluation of the service-connected 
osteoarthritis of the cervical spine from 20 percent to 10 
percent based on findings in the August 2004 VA examination.  
Notification was sent to the veteran in March 2005.  She was 
advised to submit medical or other evidence showing that the 
proposed reduction should not take place.

The veteran did not respond.

The RO effectuated the proposed reduction in evaluation of 
the service-connected osteoarthritis of the cervical spine 
from 20 percent to 10 percent in a May 2005 rating decision, 
effective August 1, 2005.  

The provisions of 38 C.F.R. § 3.105(e) allows for the 
reduction in evaluation of a service-connected disability 
when warranted by the evidence but only after following 
certain procedural guidelines. First there must be a rating 
action proposing the reduction and giving the veteran 60 days 
to submit additional evidence and request a predetermination 
hearing. If a hearing is not requested, and reduction is 
considered to be still warranted, a rating action will be 
taken to effectuate the reduction. 38 C.F.R. § 3.105(e), (i) 
(2). The effective date of the reduction will be the last day 
of the month in which a 60-day period from the date of notice 
to the veteran of the final action expires. 38 C.F.R. § 
3.105(e), (i) (2) (i).

As the procedural requirements of 38 C.F.R. § 3.105(e) were 
followed, the question is whether the reduction was proper.

For reductions in rating to be properly accomplished, 
specific requirements must be met. See 38 C.F.R. § 3.344; see 
also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992). In this 
case, the 20 percent evaluation assigned the service-
connected osteoarthritis of the cervical spine was in 
effective from May 2003 to August 2005-a period of less than 
five years. 

In certain rating reduction cases, VA benefits recipients are 
to be afforded greater protections, set forth in 38 C.F.R. § 
3.344. That section provides that rating agencies will handle 
cases affected by change of medical findings or diagnosis, so 
as to produce the greatest degree of stability of disability 
evaluations consistent with the laws and VA regulations 
governing disability compensation and pension. However, the 
provisions of 38 C.F.R. § 3.344(c) specify that these 
considerations are required for ratings which have continued 
for long periods at the same level (five years or more), and 
that they do not apply to disabilities which have not become 
stabilized and are likely to improve.  Thus, a single 
reexamination disclosing improvement in the disability is 
sufficient to warrant reduction in a rating. See 38 C.F.R. § 
3.344(c).

The veteran's 20 percent disability rating was reduced to 10 
percent based on an August 2004 VA examination report which 
showed findings of range of motion measuring zero o 45 
degrees flexion, zero to 45 degrees extension, zero to 45 
degrees bilateral lateral flexion, and zero to 80 degrees 
bilateral rotation.  All measurements took into account pain 
on motion, fatigue, weakness, lack of endurance and 
incoordination.  Motor function and sensory examination were 
found to be normal.  Reflexes measures 2+ bilaterally.  
Posture and gait were normal, and no muscle spasm was 
observed.  Based on this evidence, the RO reduced the 
veteran's disability rating.

The veteran's cervical spine disability has been evaluated 
under Diagnostic Code 5242.  Spine disabilities are evaluated 
under a General Rating Formula for Diseases and Injuries of 
the Spine, which contemplates a 10 percent evaluation for 
forward flexion of the cervical spine (with or without 
symptoms of pain (whether or not it radiates), stiffness, or 
aching) greater than 30 degrees but not greater than 40 
degrees; or combined range of cervical spine motion greater 
than 170 degrees but not greater than 335 degrees; or muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal countour; or vertebral body 
fracture with loss of 50 percent or more of the height.  

A 20 percent evaluation under Diagnostic Code 5242 is 
warranted for forward flexion of the cervical spine measuring 
greater than 15 degrees but not greater than 30 degrees; 
combined range of motion of the cervical spine measuring 170 
degrees or less; or muscle spasm or guarding severe enough to 
result in abnormal gait or abnormal spinal countour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.

A note following the schedular criteria directs that 
associated objective neurologic abnormalities are to be 
evaluated separately.  See 38 C.F.R. § 4.71, Diagnostic Code 
5242.

In arriving at its decision, the RO stated it considered pain 
on motion and functional loss due to pain under DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 and 4.45, but 
noted that while the medical evidence supported a 10 percent 
evaluation under the diagnostic code, the required 
manifestations were not present to warrant the higher, 20 
percent, evaluation.

Review of the record shows the RO applied the correct 
schedular criteria, and the decision appears to be congruent 
with the evidence then of record, namely the report of the 
August 2004 VA examination.  When compared to the results of 
the previous, December 2003 VA examination, upon which the 
award of service connection and the 20 percent evaluation 
then assigned was based, the August 2004 findings do 
represent an improvement in range of motion absent other 
manifestations, such as muscle spasm, posture or gait 
abnormality, or neurologic abnormality that would warrant 
higher or separate evaluations.

The December 2003 VA examination shows more restricted range 
of motion.  Flexion was measured at 30 degrees with 45 
degrees extension, 35 degrees bilateral lateral flexion, and 
75 degrees bilateral rotation.  All measurements took into 
account pain and pain on motion.  Fatigue, weakness and lack 
of endurance were considered but not found to be present.  No 
muscle spasm was noted to be present, and posture and gait 
were found to be normal.  

VA treatment records from October 2003 through October 2006 
show complaints of and treatment for neck pain, with pain 
radiating into the upper extremities on one occasion, but no 
findings that would warrant an evaluation greater than 10 
percent under the schedular criteria.  No private medical 
treatment records were provided by or referenced by the 
veteran and, as noted above, she declined to provide medical 
evidence or argument against the proposed reduction in the 60 
day period provided after notification of the proposed 
action.  

The reduction from 20 percent to 10 percent for the service 
connected osteoarthritis of the cervical spine was proper.  
The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and restoration of the 20 percent 
evaluation is not warranted.


ORDER

Restoration of the 20 percent evaluation for osteoarthritis 
of the cervical spine effective August 1, 2005 is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


